Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/10/2020 has been entered.
This Non-Final Office Action is in response to the amendment filed on 11/10/2020. Claims 1-19 are pending. Claims 1, 4-6, 10-11, 15-17 are currently amended. Claims 1, 11, and 12 are independent claims. Claim 19 is new. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “URL including… at least one command…the at least one command being selected, …, from a predefined command set including a plurality of commands …which include a command specifying …temporal condition…” and the claim term “the at least one command” is repeated on lines 12, 19, 21, and 24. This selected command appears to then refer to a specific command that is part of the URL identified as the command specifying the scheduling or temporal condition in lines 14-15. However, the claim limitations referring to process steps at the broadcasting server (‘when the requested content is available’ or ‘when the requested content will be available’ or ‘when the requested content will never be available’), still recite “according to the at least one command…” and not to the command specified in the condition “when the URL includes the command specifying scheduling/temporal condition” recited in the claim. Dependent claims 4, 5, and 15-17 also repeat the limitation “at least one command” when the independent claim is reciting a process in the context of the command specifying the scheduling or temporal condition related access to the requested content. There are clarity and antecedent issues with the manner in which the claim limitations are recited. 
There is no relationship between the scheduling or temporal condition indicated in the URL and the “current time” or “a time subsequent to the current time” or “according to the at least one command” as recited in the claim limitations. There are gaps, antecedent issues, and lack of clarity in the claim language as recited in the independent claims, 1, 11, and 12. Dependent claims do not remedy the deficiency and are therefore rejected based on the same rationale. 
The claim 1 limitations “a current time” on line 17 and “a time subsequent to the current time” are relative and ambiguous and the applicant should consider replacing the term current time with at the time of the receipt of the request. Claim 6 line 4 recites the claim limitation “a present time” and it appears to refer to the term current time recited in the independent claim 1. Similar comments are applied to claim 11 and claim 17. 
Claim 17 recites the limitation “at least one command is at least one of:”, however, corresponding claim 6 does not appear to recite the same scope of at least one of, which the independent claims 1 and 11 do. Claim 17 appears to recite a Markush claim and the options are in the alternative whereas claim 6 appears to suggest that all commands listed are required. There is incongruence and it appears that claim 6 is recited as a short cut to listing the alternatives in a Markush claim in claim 1 and splitting the feature between claim 1 and claim 6. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6, 7-15, 17, 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Barone et al. (US 2014/0229529 A1, hereinafter Barone, in the IDS dated in 4/18/2019) in view of Currans et al. (US 6,980,311 B1, hereinafter Currans), and in further view of Lo et al. (US 2013/0111520 A1, hereinafter Lo), and further in view of Schmidt et al. (US 2014/0215532 A1, hereinafter Schmidt). 
Regarding claim 1, Barone teaches a method for accessing a service delivering content from a user terminal, [Figure 5A and Par.[0008] describe a proxy server in a client device (~user terminal) that manages requests transmitted to it], the method comprising:
transmitting a Uniform Resource Locator (URL) to a client module of the user terminal [Par.[0008] describes a proxy server (client module) in a client device which receives the content request], 
the URL including an identifier of a requested content, [Figure 5A and block 502 indicates receiving a request for content; Par.[0037] indicates HTTP streaming context indicating a URL for addressing requested content], and 
at least one command including zero or more parameters controlling delivery of the requested content to the user terminal, the at least one command being selected, by the user terminal, from a predefined command set including a plurality of commands, which include a command specifying a scheduling or temporal condition related to the access to the requested content, [note 112b rejection for this limitation; without clarity in the claim language, a path component of the URL maybe reasonably interpreted as a command (at least one with zero or more parameters) specifying the source of the content as a parameter which Barone supports; Par.[0038] and others following it describe an MPD data structure which contains HTTP commands in URL form related to different stream/content representation, byte ranges, bitrates, timing and others; Par.[0087]-[0088] describe details of temporal subsequences/conditions extracted from an MPD to be used in requests (temporal condition)];
in response to the requested content being available in the user terminal and consistent with the at least one command, receiving the requested content from the client module, [Figure 5, block 504 and following ‘yes’ branch: indicates cache includes requested content], and 
in response to the requested content not being available in the user terminal transmitting the URL to a service broadcasting server, [Figure 5A, block 504 and following ‘no’ branch: indicates Cache does not have content and forwarding the request to a gateway device/network resource (~ broadcast server) in blocks 506 and 508 and obtaining content];
when the requested content is available at a current time to the broadcasting server according to the at least one command, receiving the requested content, [see 112b rejection for the claim term “current time” and that it does not relate to the temporal condition in the URL and the limitation recites “at least one command” and does not associate it with the command (in the URL) that includes the temporal condition; interpreting the claim limitation as content available at the server at the time of the receipt of the request and Figure 5A showing obtaining requested data from a server]; 
Barone does not explicitly teach the URL includes the command specifying the scheduling or temporal condition related to access to the requested content;
Currans teaches the URL includes the command specifying the scheduling or temporal condition related to access to the requested content and transmitting the URL to a server, [See Figure 2 and the address is an URL as described in Col. 2, lines 54-67]; it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Barone to include temporal condition in the URL. The motivation/suggestion would have been to provide access to an updated document or access to any other archived issues, [Col. 1, lines 44-63];
Barone and Currans do not explicitly teach when the requested content will be available at a time subsequent to the current time to the broadcasting server according to the at least one command, receiving a message indicating a time when the requested content will be available; 
Lo teaches when the requested content will be available at a time subsequent to the current time to the broadcasting server according to the at least one command, receiving a message indicating a time when the requested content will be available, [Abstract and Par.[0070] describes notifying availability of scheduled service, at a certain date and time; also Figures 16A]; it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Barone to include notification of broadcast content. The motivation/suggestion would have been to provide requested content using on demand mobile broadcast service, [Lo: Abstract]; 
Barone, Currans, and Lo do not explicitly teach when the requested content will never be available to the broadcasting server according to the at least one command, receiving a message indicating that the content will not be broadcasted; 
Schmidt teaches when the requested content will never be available to the broadcasting server according to the at least one command, receiving a message indicating that the content will not be broadcasted, [Par.[0083] indicates notifying the user that the requested content is not available; see Figure 5]; it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Barone to include sending a message of content not available. The motivation/suggestion would have been suppress network traffic related to that content and manage requests served by the broadcast server, [Schmidt: Par.[0083], Figure 5]. 

Claim 11 is device claim corresponding to the method claim and is therefore, rejected as above, [Figures 1B, 5A and Par.[0008] describe a proxy server with cache in a client device (~client module of a user terminal) that manages requests in Barone]. 
Claim 12 is a non-transitory CRM claim corresponding to the method claim 1 and is therefore, rejected as above, [See Figure 1B, Par.[0008]].
Regarding claim 2, the combined teachings of Barone, Currans, Lo, and Schmidt disclose the method of claim 1, and Barone teaches generating the URL by an application of the user terminal, [Par.[0025]-[0026] describes a client device running streaming application using DASH (Dynamic Adaptive Streaming over HTTP)].
Claim 13 is a corresponding claim to claim 2 and is rejected as above. 
Regarding claim 3, Barone, Currans, Lo, and Schmidt teach the method of claim 1, and Barone teaches wherein the URL includes a scheme specifying, as a service type, a multimedia broadcast or multicast service or a hypertext transfer protocol service, and the method further comprises transmitting the URL to an URL handler of the user terminal specific to the scheme, [Par.[0025]-[0026] describes a client device running streaming application using DASH (Dynamic Adaptive Streaming over HTTP); scheme specifying a service type is DASH and a DASH client interprets (handles) the URL as specific to DASH; see also Par.[0095]-[0096]]. 
Claim 14 is a corresponding claim to claim 3 and is rejected as above.
Regarding claim 4, Barone, Currans, Lo, and Schmidt teach the method of claim 1, Barone teaches wherein the at least one command specifies a technical condition related capabilities of the user terminal, or a user condition defined by a user related to the requested content, [Par.[0070]-[0071] describes determining client device capabilities and include in the request a format that is best suited for the client device (technical condition); Par.[0070] describes language preference related condition for content retrieval (user condition); Par.[0087]-[0088] describe details of temporal subsequences/conditions extracted from an MPD to be used in requests (temporal condition); a modified Barone in view of Appleton would explicitly include any of these parameters in the URL as discussed in claim 1; for example, extracted parameter from an MPD is made part of the request URL]. 
Claim 15 is a corresponding claim to claim 4 and is rejected as above.
Regarding claim 6, Barone, Currans, Lo, and Schmidt teach the method of claim 1, Barone teaches wherein the command set includes:
a command including a parameter specifying a start time from which the requested content is requested, the start time being a present time when no time is specified, [Barone: Par.[0087]-[0088] describe details of temporal subsequences/conditions extracted from an MPD to be used in requests],
a command including a parameter specifying a period during which the requested content is requested, [Barone: Par.[0087]-[0088] describe details of temporal subsequences/conditions extracted from an MPD to be used in requests], 
a command including a parameter specifying media codecs and a display size of the user terminal, [Barone: Par.[0070]-[0071] describes determining client device capabilities and include in the request a format that is best suited for the client device], 
a command including a parameter specifying a location of the user terminal, 
a command including a parameter specifying preferred languages for the requested content, [Barone Par.[0070] describes language preference related condition for content retrieval], 
a command including a parameter specifying a content publication date from which the requested content is requested, [dependent claim is obvious over Barone in view of Currans for the same reasons as above; Currans teaches including datestrings in the URL of the requested content, Col. 2, lines 54-63],
a command including parameter specifying beginning and end of a requested part the requested content, [Barone: Par.[0087]-[0088] describe details of temporal subsequences/conditions extracted from an MPD to be used in requests],
a command for stopping or cancelling access to the requested content, 
a command for requesting a delivery status of the requested content, 
a command for specifying that the requested content must be transmitted in a background by the user terminal,
a command for requesting to receive a notification when or indicating when the requested content is ready for being broadcasted, [dependent claim is obvious over Barone in view of Lo: Abstract and Par.[0070] describes notifying availability of scheduled service, at a certain date and time], and
a command for requesting a last version of the requested content available within a period starting from a time specified by the command specifying a start time and having a duration defined by the command specifying a period during which the content is requested, [see 112b issues with this claim when interpreted in the context of claim 1 as a Markush claim; and maintaining the same scope as claim 1, the “at least one of” is applied to show support for the listed commands].
Claim 17 is a corresponding claim to claim 6 and is rejected as above.
Regarding claim 7, Barone, Currans, Lo, and Schmidt teach the method of claim 1 and Lo teaches receiving from the service broadcasting server, a notification that the requested content will be broadcasted at a specified date, [dependent claim is obvious over Barone in view of Lo for the same reasons as in claim 1; Abstract and Par.[0070] describes notifying availability of scheduled service, at a certain date and time]. 
Regarding claim 8, Barone, Currans, Lo, and Schmidt teach the method of claim 1; Barone teaches receiving, by the service broadcasting server, requests from a plurality of user terminals including the user terminal, [Figures 1A and 1B]; they do not explicitly teach counting, by the service broadcasting server, a number of user terminals of the plurality of user terminals requesting the requested content in a network area, and when the number of terminals requesting the requested content exceeds a threshold value, scheduling broadcasting of the requested content;
However, in an analogous art, Lo teaches counting, by the service broadcasting server, a number of user terminals of the plurality of user terminals requesting the requested content in a network area, and when the number of terminals requesting the requested content exceeds a threshold value, scheduling broadcasting of the requested content, [Par. [0085] describes server detecting a threshold number of requests from users located within a certain area, scheduling and broadcasting of contents]; it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Barone to include on-demand broadcast content. The motivation/suggestion would have been to provide requested content using on demand mobile broadcast service when there is enough demand for the requested content, [Lo: Abstract].

Regarding claim 9, the combined teachings of Barone, Currans, Lo, and Schmidt disclose the method of claim 8, and Lo teaches the method further comprising notifying to the terminals requesting the content, schedule data related to broadcasting of the requested content, [dependent claim is obvious over Barone in view of Lo for the same reasons; Abstract and Par.[0070] describes notifying availability of scheduled service, at a certain date and time].
Regarding claim 10, the combined teachings of Barone, Currans, Lo, and Schmidt disclose the method of claim 1, Barone teaches a domain name system resolution to identify a service when the URL does not include a service identifier, [Par.[0025]-[0026] describes a client device running streaming application using DASH (Dynamic Adaptive Streaming over HTTP); scheme specifying a service type is DASH and the a DASH client interprets (handles) the URL as specific to DASH; see also Par.[0094]-[0096] for DNS service to find the IP address when URLs or URIs are present in an MPD used for requests].
Claim 18 is a corresponding claim to claim 7 and is rejected as above.
Regarding claim 19, the combined teachings of Barone, Currans, Lo, and Schmidt disclose the method of claim 1, Lo teaches further comprising transmitting the URL to the broadcasting server subsequent to receiving the message indicating the time when the content will be available, [dependent claim is obvious over Barone in view of Lo for the same reasons as in claim 1; Figure 16A shows the user device receiving notification of broadcast time information and setting up the receiver to download; a download request sent at the time of the broadcast window to download requested content; also Figure 16B]. 
Claims 5 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Barone, Currans, Lo, and Schmidt further in view of  Edwin A. Hernandez-Mondragon, (US 2017/0374417 A1, hereinafter Mondragon)
Regarding claim 5, Barone, Currans, Lo, and Schmidt teach the method of claim 1; they are not explicit about wherein the at least one command is a request for a current status of the delivery of the requested content;
However, in an analogous art, Mondragon teaches wherein the at least one command is a request for a current status of the delivery of the requested content, [Par.[0051] describes ‘getStatus’ request from consumers to an encoder; ‘getStatus’ command is well-known in the art];
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include status checks on requested content. The motivation/suggestion would have to make efficient the synchronization efforts associated with media files, [Mondragon: Par.[0051]].
Claim 16 is a corresponding claim to claim 5 and rejected as above.
Response to Arguments
Applicant’s arguments filed on 11/10/2020 have been considered but are moot because the new ground of rejection using new references and the combination of references used to provide support for the amended claim limitations. The amended limitations raise new 112 issues as indicated in this Office action and must be addressed to advance prosecution.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PADMA MUNDUR whose telephone number is (571)272-5383.  The examiner can normally be reached on 9:30 AM to 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wing Chan can be reached on 571 272 7493.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/PADMA MUNDUR/Primary Examiner, Art Unit 2441